

MORTGAGE LOAN PURCHASE AGREEMENT
 
This is a Mortgage Loan Purchase Agreement (this “Agreement”), dated as of April
5, 2007, among FREMONT INVESTMENT & LOAN, a California industrial bank (the
“Responsible Party”), FREMONT GENERAL CORPORATION, a Nevada corporation (the
“Parent”), CARRINGTON SECURITIES, LP, a Delaware limited partnership (the
“Seller”) and STANWICH ASSET ACCEPTANCE COMPANY, L.L.C., a Delaware limited
liability company (the “Purchaser”).
 
Preliminary Statement
 
The Seller intends to sell the Mortgage Loans (as hereinafter identified) to the
Purchaser on the terms and subject to the conditions set forth in this
Agreement. The Purchaser intends to deposit the Mortgage Loans into a mortgage
pool comprising the Trust Fund. The Trust Fund will be evidenced by a single
series of mortgage pass-through certificates designated as Carrington Mortgage
Loan Trust, Series 2007-FRE1 Asset-Backed Pass-Through Certificates (the
“Certificates”). The Certificates will consist of eighteen classes of
certificates and will be issued pursuant to a Pooling and Servicing Agreement,
dated as of April 1, 2007 (the “Pooling and Servicing Agreement”), among the
Depositor as depositor, EMC Mortgage Corporation as servicer (the “Servicer”)
and Wells Fargo Bank, N.A. as trustee (the “Trustee”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement.
 
The parties hereto agree as follows:
 
SECTION 1 Agreement to Purchase. The Seller agrees to sell and the Purchaser
agrees to purchase, on or before April 5, 2007 (the “Closing Date”), certain
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien, closed-end, subprime, one- to four- family
residential mortgage loans purchased by the Seller from the Responsible Party
(the “Mortgage Loans”), having a scheduled principal balance as of the close of
business on April 1, 2007 (the “Cut-off Date”) of $1,034,567,380 (the “Closing
Balance”), after giving effect to all payments due on the Mortgage Loans on or
before the Cut-off Date, whether or not received including the right to any
Prepayment Charges payable by the related Mortgagors in connection with any
Principal Prepayments on the Mortgage Loans, on servicing-released basis.
 
SECTION 2 Mortgage Loan Schedule. The Purchaser and the Seller have agreed upon
which of the Mortgage Loans are to be purchased by the Purchaser pursuant to
this Agreement and the Seller will prepare or cause to be prepared on or prior
to the Closing Date a final schedule (the “Closing Schedule”) that shall
describe such Mortgage Loans and set forth all of the Mortgage Loans to be
purchased under this Agreement, including the Prepayment Charges. The Closing
Schedule will conform to the requirements set forth in this Agreement and, with
respect to the Mortgage Loans subject to this Agreement, to the definition of
“Mortgage Loan Schedule” under the Pooling and Servicing Agreement. The Closing
Schedule shall be used as part of the Mortgage Loan Schedule under the Pooling
and Servicing Agreement and shall be based on information provided by the
Originator.
 


--------------------------------------------------------------------------------





 
SECTION 3 Consideration.
 
(a) In consideration for the Mortgage Loans to be purchased hereunder the
Purchaser shall, as described in Section 8, pay to or upon the order of the
Seller in immediately available funds an amount (the “Aggregate Purchase Price”)
equal to (i) the net sale proceeds of the Class A Certificates and the Mezzanine
Certificates and (ii) the Class CE Certificates and the Class P Certificates.
 
(b) The Purchaser or any assignee, transferee or designee of the Purchaser shall
be entitled to all scheduled payments of principal due after the Cut-off Date,
all other payments of principal due and collected after the Cut-off Date, and
all payments of interest on the Mortgage Loans allocable to the period after the
Cut-off Date. All scheduled payments of principal and interest due on or before
the Cut-off Date and collected after the Cut-off Date shall belong to the
Seller.
 
(c) Pursuant to the Pooling and Servicing Agreement, the Purchaser will assign
all of its right, title and interest in and to the Mortgage Loans, together with
its rights under this Agreement, including the Guaranty set forth in Section 20
hereof, to the Trustee for the benefit of the Certificateholders.
 
SECTION 4 Transfer of the Mortgage Loans.
 
(a) Possession of Mortgage Files. The Seller does hereby sell, and in connection
therewith hereby assigns, to the Purchaser, effective as of the Closing Date,
without recourse but subject to the terms of this Agreement, all of its right,
title and interest in, to and under the Mortgage Loans, including the related
Prepayment Charges. The contents of each Mortgage File not delivered to the
Purchaser or to any assignee, transferee or designee of the Purchaser on or
prior to the Closing Date are and shall be held in trust by the Seller for the
benefit of the Purchaser or any assignee, transferee or designee of the
Purchaser. Upon the sale of the Mortgage Loans, the ownership of each Mortgage
Note, the related Mortgage and the other contents of the related Mortgage File
is vested in the Purchaser and the ownership of all records and documents with
respect to the related Mortgage Loan prepared by or that come into the
possession of the Seller on or after the Closing Date shall immediately vest in
the Purchaser and shall be delivered immediately to the Purchaser or as
otherwise directed by the Purchaser.
 
(b) Delivery of Mortgage Loan Documents. The Seller will, on or prior to the
Closing Date, deliver or cause to be delivered to the Purchaser or any assignee,
transferee or designee of the Purchaser each of the following documents for each
Mortgage Loan:
 
(i) the original Mortgage Note, endorsed in blank or in the following form “Pay
to the order of Wells Fargo Bank, N.A., as Trustee under the applicable
agreement, without recourse,” with all prior and intervening endorsements
showing a complete chain of endorsement from the originator to the Person so
endorsing to the Trustee;
 
(ii) the original Mortgage with evidence of recording thereon, and the original
recorded power of attorney, if the Mortgage was executed pursuant to a power of
attorney, with evidence of recording thereon;
 

2

--------------------------------------------------------------------------------





 
(iii) an original Assignment in blank;
 
(iv) the original recorded Assignment or Assignments showing a complete chain of
assignment from the originator to the Person assigning the Mortgage to the
Trustee as contemplated by the immediately preceding clause (iii);
 
(v) the original or copies of each assumption, modification or substitution
agreement, if any; and
 
(vi) the original lender’s title insurance policy or certified copy thereof or,
if the original title policy has not been issued, the irrevocable commitment to
issue the same.
 
With respect to a maximum of approximately 2.0% of the Original Mortgage Loans,
by outstanding principal balance of the Original Mortgage Loans as of the
Cut-off Date, if any original Mortgage Note referred to in Section 4(b)(i) above
cannot be located, the obligations of the Seller to deliver such documents shall
be deemed to be satisfied upon delivery to the Purchaser of a photocopy of such
Mortgage Note, if available, with a lost note affidavit substantially in the
form of Exhibit I attached to the Pooling and Servicing Agreement. If any of the
original Mortgage Notes for which a lost note affidavit was delivered to the
Purchaser is subsequently located, such original Mortgage Note shall be
delivered to the Purchaser within three Business Days.
 
If any of the documents referred to in Sections 4(b)(ii), (iii) or (iv) above
has, as of the Closing Date, been submitted for recording but either (x) has not
been returned from the applicable public recording office or (y) has been lost
or such public recording office has retained the original of such document, the
obligations of the Seller to deliver such documents shall be deemed to be
satisfied upon (1) delivery to the Purchaser of a copy of each such document
certified by the Originator in the case of (x) above or the applicable public
recording office in the case of (y) above to be a true and complete copy of the
original that was submitted for recording and (2) if such copy is certified by
the Originator, delivery to the Purchaser promptly upon receipt thereof of
either the original or a copy of such document certified by the applicable
public recording office to be a true and complete copy of the original. Notice
shall be provided to the Purchaser, the Trustee and the Rating Agencies by the
Seller if delivery pursuant to clause (2) above will be made more than 180 days
after the Closing Date. If a certified copy or the original lender’s title
insurance policy was not delivered pursuant to Section 4(b)(vi) above, the
Seller shall deliver or cause to be delivered to the Purchaser, promptly after
receipt thereof, a certified copy or the original lender’s title insurance
policy. The Seller shall deliver or cause to be delivered to the Purchaser
promptly upon receipt thereof any other original documents constituting a part
of a Mortgage File received with respect to any Mortgage Loan, including, but
not limited to, any original documents evidencing an assumption or modification
of any Mortgage Loan.
 
The Seller shall (at the expense of the Responsible Party) promptly (within
sixty Business Days following the later of the Closing Date and the date of
receipt by the Seller of the recording information for a Mortgage, but in no
event later than ninety days following the Closing Date) submit or cause to be
submitted for recording, at no expense to the Trust Fund, the Trustee or the
Purchaser, in the appropriate public office for real property records, each
Assignment referred to in Sections 4(b)(iii) and (iv) above and the Seller shall
execute each original Assignment or cause each original Assignment to be
executed in the following form: “Wells Fargo Bank, N.A., as Trustee under the
applicable agreement.” In the event that any such Assignment is lost or returned
unrecorded because of a defect therein, the Seller shall promptly prepare or
cause to be prepared a substitute Assignment or cure or cause to be cured such
defect, as the case may be, and thereafter cause each such Assignment to be duly
recorded.
 

3

--------------------------------------------------------------------------------





 
Notwithstanding the foregoing, however, for administrative convenience and
facilitation of servicing and to reduce closing costs, the Assignments shall not
be required to be submitted for recording (except with respect to any Mortgage
Loan located in Maryland) unless the Trustee or the Purchaser receives notice
that such failure to record would result in a withdrawal or a downgrading by any
Rating Agency of the rating on any Class of Certificates; provided, however, the
Seller shall submit or cause to be submitted each Assignment for recording in
the manner described above, at the expense of the Responsible Party and at no
expense to the Trust Fund or the Trustee, upon the earliest to occur of: (i)
written direction by Holders of Certificates entitled to at least 25% of the
Voting Rights, (ii) the occurrence of a Servicer Event of Default, (iii) the
occurrence of a bankruptcy, insolvency or foreclosure relating to the Servicer,
(iv) the occurrence of a servicing transfer as described in Section 7.02 of the
Pooling and Servicing Agreement, (v) with respect to any one Assignment, the
occurrence of a bankruptcy, insolvency or foreclosure relating to the Mortgagor
under the related Mortgage and (vi) any Mortgage Loan that is 90 days or more
delinquent. Upon receipt of written notice that recording of the Assignments is
required pursuant to one or more of the conditions set forth in the preceding
sentence, the Seller shall be required to deliver such Assignments or shall
cause such Assignments to be delivered within 30 days following receipt of such
notice.
 
Each original document relating to a Mortgage Loan which is not delivered to the
Purchaser or its assignee, transferee or designee, if held by the Seller, shall
be so held for the benefit of the Purchaser, its assignee, transferee or
designee.
 
(c) Acceptance of Mortgage Loans. The documents delivered pursuant to Section
4(b) hereof shall be reviewed by the Purchaser or any assignee, transferee or
designee of the Purchaser at any time before or after the Closing Date (and with
respect to each document permitted to be delivered after the Closing Date,
within seven days of its delivery) to ascertain that all required documents have
been executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule.
 
(d) Transfer of Interest in Agreements. The Purchaser has the right to assign
its interest under this Agreement, in whole or in part, to the Trustee, as may
be required to effect the purposes of the Pooling and Servicing Agreement,
without the consent of the Seller or the Responsible Party, and the assignee
shall succeed to the rights and obligations hereunder of the Purchaser. Any
expense reasonably incurred by or on behalf of the Purchaser or the Trustee in
connection with enforcing any obligations of the Seller, the Parent or the
Responsible Party under this Agreement will be promptly reimbursed by the
Seller, the Parent or the Responsible Party, as applicable.
 
(e) Examination of Mortgage Files. Prior to the Closing Date, the Seller shall
either (i) deliver in escrow to the Purchaser, or to any assignee, transferee or
designee of the Purchaser for examination, the Mortgage File pertaining to each
Mortgage Loan or (ii) make such Mortgage Files available to the Purchaser or to
any assignee, transferee or designee of the Purchaser for examination. Such
examination may be made by the Purchaser or the Trustee, and their respective
designees, upon reasonable notice to the Seller during normal business hours
before the Closing Date and within 60 days after the Closing Date. If any such
person makes such examination prior to the Closing Date and identifies any
Mortgage Loans that do not conform to the requirements of the Purchaser as
described in this Agreement, such Mortgage Loans shall be deleted from the
Closing Schedule. The Purchaser may, at its option and without notice to the
Seller, purchase all or part of the Mortgage Loans without conducting any
partial or complete examination. The fact that the Purchaser or any person has
conducted or has failed to conduct any partial or complete examination of the
Mortgage Files shall not affect the rights of the Purchaser or any assignee,
transferee or designee of the Purchaser to demand repurchase or other relief as
provided herein or under the Pooling and Servicing Agreement.
 

4

--------------------------------------------------------------------------------





 
SECTION 5 Representations, Warranties and Covenants of the Responsible Party and
the Seller.
 
(a) The Responsible Party hereby represents, warrants and covenants, to the
Seller and the Purchaser, as of the date hereof and as of the Closing Date,
that:
 
(i) The Responsible Party is duly organized, validly existing and in good
standing under the laws of the state of California and is and will remain in
compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of each Mortgage
Loan;
 
(ii) The Responsible Party has the full power and authority to execute, deliver
and perform, and to enter into and consummate, all transactions contemplated by
this Agreement. The Responsible Party has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this
Agreement, and this Agreement, assuming due authorization, execution and
delivery by the Seller and the Purchaser, constitutes a legal, valid and binding
obligation of the Responsible Party, enforceable against it in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or reorganization;
 
(iii) The execution and delivery of this Agreement by the Responsible Party and
the performance of and compliance with the terms of this Agreement which are
applicable to the Responsible Party will not violate the Responsible Party’s
articles of incorporation or bylaws or constitute a default under or result in a
breach or acceleration of, any material contract, agreement or other instrument
to which the Responsible Party is a party or which may be applicable to the
Responsible Party or its assets;
 
(iv) The Responsible Party is not in violation of, and the execution and
delivery of this Agreement by the Responsible Party and its performance and
compliance with the terms of this Agreement will not constitute a violation with
respect to, any order or decree of any court or any order, except as otherwise
set forth in the Order (attached hereto as Exhibit 2, the “Order”) or regulation
of any federal, state, municipal or governmental agency having jurisdiction over
the Responsible Party or its assets, which violation will likely have
consequences that would materially and adversely affect the condition (financial
or otherwise) or the operation of the Responsible Party or its assets or might
have consequences that would materially and adversely affect the enforceability
of the Mortgage Loans or this Agreement or the performance of its obligations
and duties hereunder;
 

5

--------------------------------------------------------------------------------





 
(v) The Responsible Party does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant of the Responsible
Party contained in this Agreement;
 
(vi) Except as otherwise set forth in the Order, there are no actions or
proceedings against, or investigations of, pending or, to the best of its
knowledge, threatened the Responsible Party before any court, administrative or
other tribunal (A) that might prohibit its entering into this Agreement, (B)
seeking to prevent the consummation of the transactions contemplated by this
Agreement or (C) that is likely to prohibit or materially and adversely affect
the performance by the Responsible Party of its obligations under, or the
validity or enforceability of, this Agreement
 
(vii) No consent, approval, authorization or order of or registration or filing
with, or notice to any court or governmental agency or body including, without
limitation, the Federal Deposit Insurance Corporation and the California
Department of Financial Institutions, is required for the execution, delivery
and performance by the Responsible Party of, or compliance by the Responsible
Party with, this Agreement or the consummation of the transactions contemplated
by this Agreement, except for such consents, approvals, authorizations or
orders, if any, that have been obtained prior to the Closing Date;
 
(viii) The consummation of the transactions contemplated by this Agreement are
in the ordinary course of business of the Responsible Party;
 
(ix) Neither this Agreement nor any written statement, report, tape, diskette,
form or other document prepared and furnished or to be furnished by the
Responsible Party pursuant to this Agreement or in connection with the
transactions contemplated hereby contains any untrue statement of material fact;
and
 
(x) The Responsible Party will not violate the terms and conditions of the Order
in a manner that materially affects this Agreement, the Mortgage Loans and the
Purchaser’s interest in the Mortgage Loans, and the transaction contemplated by
this Agreement will not cause the Responsible Party to violate the Order.
 
(b) The Seller hereby represents and warrants to the Responsible Party and the
Purchaser, as of the date hereof and as of the Closing Date, and covenants,
that:
 
(i) The Seller is duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware with full limited
partnership power and authority to conduct its business as presently conducted
by it to the extent material to the consummation of the transactions
contemplated herein. The Seller has the full limited partnership power and
authority to own the Mortgage Loans and to transfer and convey the Mortgage
Loans to the Purchaser and has the full limited partnership power and authority
to execute and deliver, engage in the transactions contemplated by, and perform
and observe the terms and conditions of this Agreement.
 

6

--------------------------------------------------------------------------------





 
(ii) The Seller has duly authorized the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Responsible
Party and the Purchaser, constitutes a legal, valid and binding obligation of
the Seller, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or
reorganization.
 
(iii) The execution, delivery and performance of this Agreement by the Seller
(x) does not conflict and will not conflict with, does not breach and will not
result in a breach of and does not constitute and will not constitute a default
(or an event, which with notice or lapse of time or both, would constitute a
default) under (A) any terms or provisions of the certificate of formation or
limited partnership agreement of the Seller, (B) any term or provision of any
material agreement, contract, instrument or indenture, to which the Seller is a
party or by which the Seller or any of its property is bound or (C) any law,
rule, regulation, order, judgment, writ, injunction or decree of any court or
governmental authority having jurisdiction over the Seller or any of its
property and (y) does not create or impose and will not result in the creation
or imposition of any lien, charge or encumbrance which would have a material
adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans.
 
(iv) No consent, approval, authorization or order of, registration or filing
with, or notice on behalf of the Seller to any governmental authority or court
is required, under federal laws or the laws of the State of Delaware, for the
execution, delivery and performance by the Seller of, or compliance by the
Seller with, this Agreement or the consummation by the Seller of any other
transaction contemplated hereby; provided, however, that the Seller makes no
representation or warranty regarding federal or state securities laws in
connection with the sale or distribution of the Certificates.
 
(v) This Agreement does not contain any untrue statement of material fact or
omit to state a material fact necessary to make the statements contained herein
not misleading. The written statements, reports and other documents furnished by
the Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby taken in the aggregate do not contain any untrue statement
of material fact or omit to state a material fact necessary to make the
statements contained therein not misleading.
 
(vi) The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder.
 

7

--------------------------------------------------------------------------------





 
(vii) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
 
(viii) Immediately prior to the sale of the Mortgage Loans to the Purchaser as
herein contemplated, the Seller will be the owner of the related Mortgage and
the indebtedness evidenced by the related Mortgage Note, and, upon the payment
to the Seller of the Aggregate Purchase Price, in the event that the Seller
retains or has retained record title, the Seller shall retain such record title
to each Mortgage, each related Mortgage Note and the related Mortgage Files with
respect thereto in trust for the Purchaser as the owner thereof from and after
the date hereof.
 
(ix) There are no actions or proceedings against, or investigations known to it
of, the Seller before any court, administrative or other tribunal (A) that might
prohibit its entering into this Agreement, (B) seeking to prevent the sale of
the Mortgage Loans by the Seller or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or
validity or enforceability of, this Agreement.
 
(x) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller are not subject
to the bulk transfer or any similar statutory provisions.
 
(xi) The Seller has not dealt with any broker, investment banker, agent or other
person, except for the Purchaser or any of its affiliates, that may be entitled
to any commission or compensation in connection with the sale of the Mortgage
Loans.
 
(xii) There is no litigation currently pending or, to the best of the Seller’s
knowledge without independent investigation, threatened against the Seller that
would reasonably be expected to adversely affect the transfer of the Mortgage
Loans, the issuance of the Certificates or the execution, delivery, performance
or enforceability of this Agreement, or that would result in a material adverse
change in the financial condition of the Seller.
 
(xiii) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Mortgage loan with any intent to hinder, delay or defraud any
of its creditors.
 
(xiv) The Seller makes each of the additional representations and warranties set
forth on Schedule I hereto.
 
SECTION 6 Representations and Warranties of the Responsible Party Relating to
the Mortgage Loans.
 
The Responsible Party hereby represents and warrants to the Seller and the
Purchaser that as to each Mortgage Loan as of the Closing Date or as of such
other date as specified herein:
 

8

--------------------------------------------------------------------------------





 
(1) The information set forth in the Mortgage Loan Schedule and the historical
delinquency information described in Item 1100(b) of Regulation AB as provided
in Schedule II hereto related to the Mortgage Pool is complete, true and correct
as of the Cut-off Date;
 
(2) Each document or instrument in the related Mortgage File is in a form
generally acceptable to prudent mortgage lenders that regularly originate or
purchase mortgage loans comparable to the Mortgage Loans for sale to prudent
investors in the secondary market that invest in mortgage loans such as the
Mortgage Loans;
 
(3) Except for payments in the nature of Escrow Payments, including without
limitation, taxes and insurance payments, the Originator has not advanced funds,
or induced, solicited or knowingly received any advance of funds from a party
other than the owner of the related Mortgaged Property, directly or indirectly,
for the payment of any amount required by the Mortgage Note or Mortgage, except
for interest accruing from the date of the Mortgage Note or the date of
disbursement of the Mortgage proceeds, whichever is greater, to the day which
precedes by one month the Due Date of the first installment of principal and
interest. No payment of principal and/or interest under the Mortgage Loan has
ever been thirty (30) days past due, nor has any payment of principal and/or
interest under the Mortgage Loan been more than thirty (30) days past due at any
time since origination. The first Monthly Payment was or shall be made with
respect to the Mortgage Loan on its Due Date or within the grace period, all in
accordance with the terms of the related Mortgage Note;
 
(4) There are no delinquent taxes, ground rents, water and municipal charges,
sewer rents, assessments, fire and hazard insurance premiums, leasehold
payments, including assessments payable in future installments or other
outstanding charges affecting the related Mortgaged Property;
 
(5) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments,
recorded, or in the process of being recorded, in the applicable public
recording office if necessary to maintain the lien priority of the Mortgage, and
which have been delivered or will be delivered to the Trustee on behalf of the
Purchaser; the substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required by the related policy, and
is reflected on the Mortgage Loan Schedule. No instrument of waiver, alteration
or modification has been executed, and no Mortgagor has been released, in whole
or in part, except in connection with an assumption agreement approved by the
title insurer, to the extent required by the policy, and which assumption
agreement has been delivered to the Purchaser and the terms of which are
reflected in the Mortgage Loan Schedule;
 
(6) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note and/or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject to
any right of rescission, set-off, counterclaim or defense, including the defense
of usury and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto and no Mortgagor was a debtor in any state or
federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;
 

9

--------------------------------------------------------------------------------





 
(7) All buildings or other improvements upon the Mortgaged Property are insured
by an insurer acceptable to prudent lenders in the secondary mortgage market
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where the Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of the Pooling and Servicing
Agreement. All such insurance policies contain a standard mortgagee clause
naming Fremont Investment & Loan, its successors and assigns as mortgagee and
all premiums thereon have been paid. If the Mortgaged Property is in an area
identified on a flood hazard map or flood insurance rate map issued by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a generally acceptable insurance carrier, in the amount described in the
Pooling and Servicing Agreement (and to the extent required in the Pooling and
Servicing Agreement) is in effect. The Mortgage obligates the Mortgagor
thereunder to obtain and maintain all such insurance at the Mortgagor’s cost and
expense, and on the Mortgagor’s failure to do so, authorizes the holder of the
Mortgage to obtain and maintain such insurance at Mortgagor’s cost and expense
and to seek reimbursement therefor from the Mortgagor. The hazard insurance
policy is the valid and binding obligation of the insurer, is in full force and
effect, and will be in full force and effect and inure to the benefit of the
Servicer upon the consummation of the transactions contemplated by this
Agreement. The Originator has not engaged in, and has no knowledge of the
Mortgagor’s having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other person or entity, and no such unlawful items have been
received, retained or realized by the Originator;
 
(8) Any and all requirements of any federal, state or local law including,
without limitation, all applicable predatory and abusive lending laws, usury,
truth in lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity, fair housing or disclosure laws applicable to the
origination and servicing of mortgage loans of a type similar to the Mortgage
Loans have been complied with and the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and the Originator shall maintain in its possession, available for
the Purchaser’s inspection, and shall deliver to the Purchaser upon demand,
evidence of compliance with all such requirements;
 
(9) The Mortgage has not been satisfied, cancelled, subordinated or rescinded,
in whole or in part, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such satisfaction, cancellation, subordination, rescission
or release. Neither the Originator nor the Servicer has waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has the Originator or
the Servicer waived any default resulting from any action or inaction by the
Mortgagor;
 

10

--------------------------------------------------------------------------------





 
(10) The related Mortgage is properly recorded and is a valid, existing and
enforceable (A) first lien and first priority security interest with respect to
each Mortgage Loan which is indicated by to be a first lien (as reflected on the
Mortgage Loan Schedule), or (B) second lien and second priority security
interest with respect to each Mortgage Loan which is indicated by the Servicer
to be a second lien Mortgage Loan (as reflected on the Mortgage Loan Schedule),
in either case, on the Mortgaged Property, including all buildings and
improvements on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to
(a) the lien of current real property taxes and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording being
acceptable to prudent mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to the Responsible
Party by the Originator and which do not adversely affect the Value of the
Mortgaged Property, (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property and (d) a first lien on the
Mortgaged Property with respect to each Mortgage Loan which is indicated by the
Servicer to be a first lien (as reflected on the Mortgage Loan Schedule) or a
second lien on the Mortgaged Property with respect to each Mortgage Loan which
is indicated by the Servicer to be a second lien (as reflected on the Mortgage
Loan Schedule). Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, existing and enforceable (A) first lien and first priority
security interest with respect to each Mortgage Loan which is indicated to be a
first lien (as reflected on the Mortgage Loan Schedule), or (B) second lien and
second priority security interest with respect to each Mortgage Loan which is
indicated by the Servicer to be a second lien Mortgage Loan (as reflected on the
Mortgage Loan Schedule), in either case, on the property described therein and
the Responsible Party had full right to sell and assign the same to the Seller.
The Mortgaged Property was not, as of the date of origination of the Mortgage
Loan, subject to a mortgage, deed of trust, deed to secure debt or other
security instrument creating a lien subordinate to the lien of the Mortgage
(other than subordinate loans originated concurrently therewith);
 
(11) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the Mortgagor and enforceable by the
Purchaser against such Mortgagor in accordance with its terms, except only as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by law;
 
(12) All parties to the Mortgage Note, the Mortgage and any other related
agreement had legal capacity to enter into the Mortgage Loan, to execute and
deliver the Mortgage Note, the Mortgage and any other related agreement and to
pledge, grant or convey the interest therein purported to be conveyed, and the
Mortgage Note, the Mortgage and any other related agreement have been duly and
properly executed by such parties. The Mortgagor is a natural person;
 

11

--------------------------------------------------------------------------------





 
(13) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;
 
(14) No proceeds from any Mortgage Loan were used to purchase single-premium
credit insurance policies;
 
(15) All parties which have had any interest in the Mortgage Loan (other than
the Seller), whether as originator, mortgagee, assignee, pledgee or otherwise,
are (or, during the period in which they held and disposed of such interest,
were): (A) organized under the laws of such state, or (B) qualified to do
business in such state, or (C) federal savings and loan associations or national
banks having principal offices in such state, or (D) not doing business in such
state so as to require qualification or licensing, or (E) not otherwise required
to be licensed in such state. All parties which have had any interest in the
Mortgage Loan were in compliance with any and all applicable “doing business”
and licensing requirements of the laws of the state wherein the Mortgaged
Property is located or were not required to be licensed in such state;
 
(16) On the date of its origination and on the Closing Date, the Mortgage Loan
was and is covered by an American Land Title Association (“ALTA”) lender’s title
insurance policy (which, in the case of an Adjustable-Rate Mortgage Loan has an
adjustable rate mortgage endorsement in the form of ALTA 6.0 or 6.1) issued by a
title insurer acceptable to prudent lenders in the secondary mortgage market and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained above in Section (10)(a),
(b) and (d)) the Servicer, its successors and assigns as to the first priority
lien or second priority lien, as the case may be, of the Mortgage in the
original principal amount of the Mortgage Loan and, with respect to any
Adjustable-Rate Mortgage Loan, against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment in the Mortgage Rate and Monthly Payment. Additionally,
such lender’s title insurance policy affirmatively insures ingress and egress to
and from the Mortgaged Property, and against encroachments by or upon the
Mortgaged Property or any interest therein. The Servicer is the sole insured of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement.
No claims have been made under such lender’s title insurance policy, and no
prior holder of the related Mortgage, including the Originator, has done, by act
or omission, anything which would impair the coverage of such lender’s title
insurance policy including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other person or entity,
and no such unlawful items have been received, retained or realized by the
Originator;
 
(17) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and, except with respect to a payment
under a Mortgage Loan that is less than thirty (30) days past due, no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Originator nor the Servicer nor any other entity
involved in originating or servicing a Mortgage Loan has waived any default,
breach, violation or event of acceleration. With respect to each Mortgage Loan
which is indicated by the Servicer to be a second lien Mortgage Loan (as
reflected on the Mortgage Loan Schedule) (i) the first lien is in full force and
effect, (ii) there is no default, breach, violation or event of acceleration
existing under such first lien mortgage or the related mortgage note, (iii) no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration thereunder, and either (A) the first lien mortgage contains a
provision which allows or (B) applicable law requires, the mortgagee under the
second lien Mortgage Loan to receive notice of and affords such mortgagee an
opportunity to cure any default by payment in full or otherwise under the first
lien mortgage;
 

12

--------------------------------------------------------------------------------





 
(18) There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such lien) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
 
(19) As of the date of origination of the Mortgage Loan, all improvements which
were considered in determining the Value of the related Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property;
 
(20) The Mortgage Loan was originated by Fremont Investment & Loan or by a
savings and loan association, a savings bank, a commercial bank or similar
banking institution which is supervised and examined by a federal or state
authority, or by a mortgagee approved as such by the Secretary of HUD. The
documents, instruments and agreements submitted for loan underwriting were not
falsified and contain no untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the information
and statements therein not misleading;
 
(21) Except with regards to interest only loans, principal payments on the
Mortgage Loan shall commence (with respect to any newly originated Mortgage
Loans) or commenced no more than sixty days after the proceeds of the Mortgage
Loan were disbursed. The Mortgage Loan bears interest at the Mortgage Rate. With
respect to each Mortgage Loan, the Mortgage Note is payable on the first day of
each month in Monthly Payments, which, in the case of a Fixed-Rate Mortgage
Loans, are sufficient to fully amortize the original principal balance over the
original term thereof, of not more than 30 years, and to pay interest at the
related Mortgage Rate, and, in the case of an Adjustable-Rate Mortgage Loan, are
changed on each Adjustment Date, and in any case, are sufficient to fully
amortize the original principal balance over the original term thereof and to
pay interest at the related Mortgage Rate. The Index for each Adjustable-Rate
Mortgage Loan is as defined in the Mortgage Loan Schedule. The Mortgage Note
does not permit negative amortization. No Mortgage Loan is a convertible
Mortgage Loan;
 
(22) The origination practices used by the Originator and collection practices
used by the Servicer with respect to each Mortgage Note and Mortgage have been
in all respects legal, proper, prudent and customary in the mortgage origination
and servicing industry. The Mortgage Loan has been serviced by the Servicer and
any predecessor servicer in accordance with the terms of the Mortgage Note. With
respect to escrow deposits and Escrow Payments (other than with respect to each
Mortgage Loan which is indicated by the Servicer to be a second lien Mortgage
Loan and of which the mortgagee under the first lien is collecting Escrow
Payments (as reflected on the Mortgage Loan Schedule)), if any, all such
payments are in the possession of, or under the control of, the Servicer and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. An escrow of funds is not
prohibited by applicable law with respect to any Mortgage Loan for which such
escrow of funds has been established. All Mortgage Rate adjustments have been
made in strict compliance with state and federal law and the terms of the
related Mortgage Note. If, pursuant to the terms of the Mortgage Note, another
index was selected for determining the Mortgage Rate, the same index was used
with respect to each Mortgage Note which required a new index to be selected,
and such selection did not conflict with the terms of the related Mortgage Note.
The Originator or an Affiliate executed and delivered any and all notices
required under applicable law and the terms of the related Mortgage Note and
Mortgage regarding the Mortgage Rate and the monthly payment adjustments. Any
interest required to be paid pursuant to state, federal and local law has been
properly paid and credited. No escrow deposits or Escrow Payments or other
charges or payments due the Servicer have been capitalized under any Mortgage or
the related Mortgage Note and no such escrow deposits or Escrow Payments are
being held by the Servicer for any work on a Mortgaged Property which has not
been completed;
 

13

--------------------------------------------------------------------------------





 
(23) The Mortgaged Property is undamaged by waste, earthquake or earth movement,
windstorm, flood, tornado or other casualty, so as to affect adversely the value
of the Mortgaged Property as security for the Mortgage Loan or the use for which
the premises were intended and there is no proceeding pending or threatened for
the total or partial condemnation thereof nor is such a proceeding currently
occurring;
 
(24) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (b) otherwise by judicial
or non-judicial foreclosure. Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property. The Mortgaged Property has not
been subject to any bankruptcy proceeding or foreclosure proceeding and the
Mortgagor has not filed for protection under applicable bankruptcy laws. There
is no homestead or other exemption available to the Mortgagor which would
materially interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage subject to applicable
federal and state laws and judicial precedent with respect to bankruptcy and
rights of redemption. The Mortgagor has not notified the Originator or the
Servicer and neither the Originator nor the Servicer has any knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act;
 

14

--------------------------------------------------------------------------------





 
(25) The Mortgage Loan was underwritten in accordance with the underwriting
guidelines of Fremont Investment & Loan in effect at the time the Mortgage Loan
was originated; and the Mortgage Note and Mortgage are on forms acceptable to
prudent mortgage lending institutions in the secondary market;
 
(26) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security interest or chattel mortgage
referred to in (10) above;
 
(27) The Mortgage Note is comprised of one original promissory note and each
such promissory note constitutes an “instrument” for purposes of Section
102(a)(47) of the Uniform Commercial Code;
 
(28) The Mortgage File contains an appraisal of the related Mortgaged Property
which (A) satisfied the standards of prudent mortgage lending institutions, (B)
was conducted generally in accordance with the Fremont Investment & Loan’s
underwriting guidelines and included an assessment of the fair market value of
the related Mortgaged Property at the time of such appraisal, and (C) was made
and signed, prior to the approval of the Mortgage Loan application, by a
qualified appraiser, duly appointed by the Originator or the Servicer, who had
no interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, whose compensation is not affected by the approval or
disapproval of the Mortgage Loan and who met the minimum qualifications of
prudent mortgage lending institutions. Each appraisal of the Mortgage Loan was
made in accordance with the relevant provisions of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989;
 
(29) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor;
 
(30) No Mortgage Loan contains provisions pursuant to which Monthly Payments are
(a) paid or partially paid with funds deposited in any separate account
established by the Originator, the Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
 
(31) The Mortgagor has executed a statement to the effect that the Mortgagor has
received all disclosure materials required by and the Originator has complied
with all applicable law with respect to the making of fixed rate mortgage loans
in the case of Fixed-Rate Mortgage Loans and adjustable rate mortgage loans in
the case of Adjustable-Rate Mortgage Loans and rescission materials with respect
to Refinanced Mortgage Loans, and such statement is and will remain in the
Mortgage File;
 

15

--------------------------------------------------------------------------------





 
(32) No Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
 
(33) The Mortgaged Property is lawfully occupied under applicable law; all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. No improvement located on or being part of any
Mortgaged Property is in violation of any applicable zoning law or regulation;
 
(34) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to the origination, modification or amendment of any
Mortgage Loan has taken place on the part of any person, including without
limitation the Mortgagor, any appraiser, any builder or developer, or any other
party involved in the origination of the Mortgage Loan or in the application of
any insurance in relation to such Mortgage Loan; provided, however, that the
Responsible Party shall not be responsible for facts or circumstances pursuant
to this subsection in the event that the Purchaser does not notify the
Responsible Party of such instance within five (5) years of the Closing Date.
The Originator has reviewed all of the documents constituting the Mortgage File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein;
 
(35) Each original Mortgage was recorded and all subsequent assignments of the
original Mortgage (other than the assignment to the Purchaser or the Purchaser’s
designee) have been recorded, or are in the process of being recorded, in the
appropriate jurisdictions wherein such recordation is necessary to perfect the
lien thereof as against creditors of the Originator. The Assignment of Mortgage
is in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;
 
(36) Any principal advances made to the Mortgagor after the date of origination
of a Mortgage Loan but prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term
reflected on the Mortgage Loan Schedule. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having (A) first lien
priority with respect to each Mortgage Loan which is indicated to be a first
lien Mortgage Loan (as reflected on the Mortgage Loan Schedule) or (B) second
lien priority with respect to each Mortgage Loan which is indicated by the
Servicer to be a second lien Mortgage Loan (as reflected on the Mortgage Loan
Schedule), in either case, by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to prudent mortgage lending institutions. The consolidated principal
amount does not exceed the original principal amount of the related Mortgage
Loan;
 
(37) [Reserved];
 
(38) Each Mortgaged Property consists of a fee simple interest in a single
parcel of real property improved by a Residential Dwelling. If the Residential
Dwelling on the Mortgaged Property is a condominium unit or a unit in a planned
unit development (other than a de minimis planned unit development) such
condominium or planned unit development project meets the eligibility
requirements of the underwriting guidelines of the Originator;
 

16

--------------------------------------------------------------------------------





 
(39) With respect to each Mortgage Loan secured by a manufactured home: (A) the
manufactured home is permanently affixed to a foundation which is suitable for
the soil conditions of the site; (B) all foundations, both perimeter and
interior, have footings that are located below the frost line; (C) any wheels,
axles and trailer hitches are removed from such manufactured home; and (D) the
related Mortgage Loan is covered under a standard real estate title insurance
policy that identifies the manufactured home as part of the real property and
insures or indemnifies against any loss if the manufactured home is determined
not to be part of the real property;
 
(40) Each Mortgage Loan originated in the state of Texas pursuant to Article
XVI, Section 50(a)(6) of the Texas Constitution (a “Texas Refinance Loan”) has
been originated in compliance with the provisions of Article XVI, Section
50(a)(6) of the Texas Constitution, Texas Civil Statutes and the Texas Finance
Code. With respect to each Texas Refinance Loan that is a Cash-Out Refinancing,
the related Mortgage Loan Documents state that the Mortgagor may prepay such
Texas Refinance Loan in whole or in part without incurring a Prepayment Charge.
The Originator does not collect any such Prepayment Charges in connection with
any such Texas Refinance Loan;
 
(41) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
(42) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(43) The Originator shall, at its own expense, cause each Mortgage Loan to be
covered by a “life of loan” tax service contract which is assignable to the
Purchaser or its designee at no cost to the Purchaser or its designee; provided,
however, that if the Originator fails to purchase such tax service contract, the
Originator shall be required to reimburse the Purchaser for all costs and
expenses incurred by the Purchaser in connection with the purchase of any such
tax service contract;
 
(44) Each Mortgage Loan is covered by a “life of loan” flood zone service
contract which is assignable to the Purchaser or its designee at no cost to the
Purchaser or its designee or, for each Mortgage Loan not covered by such flood
zone service contract, the Originator has agreed to purchase such flood zone
service contract;
 
(45) None of the Mortgage Loans are classified as (a) “high cost” loans under
the Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered” or “predatory” loans under any other applicable federal,
state or local law (including without limitation any regulation or ordinance)
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);
 

17

--------------------------------------------------------------------------------





 
(46) The Responsible Party has no knowledge of any circumstances or condition
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, adversely affect the value of the Mortgage Loan or to cause
any Mortgage Loan to prepay during any period materially faster or slower than
similar mortgage loans held by the Responsible Party generally secured by
properties in the same geographic area as the related Mortgaged Property;
 
(47) The Servicer and any predecessor servicer with respect to a Mortgage Loan
has fully furnished, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis;
 
(48) None of the Mortgage Loans is subject to a primary mortgage insurance
policy;
 
(49) The source of the down payment with respect to each Mortgage Loan has been
fully verified by the Originator to the extent set forth in the underwriting
guidelines of the Originator;
 
(50) With respect to any first lien Mortgage Loan, the Loan-to-Value Ratio of
such Mortgage Loan at origination was not more than 100% and with respect to any
Mortgage Loan, the combined Loan-to-Value Ratio of such Mortgage Loan at
origination was not more than 100%;
 
(51) Each Mortgage Loan constitutes a “qualified mortgage” under Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1);
 
(52) Each Mortgage Loan has a valid and original credit score of not less than
500;
 
(53) No Mortgage Loan had an original term to maturity of more than thirty (30)
years, unless otherwise set forth in the Mortgage Loan Schedule;
 
(54) [Reserved];
 
(55) Each Mortgagor has a debt-to-income ratio of less than or equal to 60%,
unless otherwise set forth in the Mortgage Loan Schedule;
 
(56) Each Mortgage contains a provision for the acceleration of the payment of
the unpaid principal balance of the related Mortgage Loan in the event the
related Mortgaged Property is sold without the prior consent of the mortgagee
thereunder and to the best of the Responsible Party’s knowledge, such provision
is enforceable;
 

18

--------------------------------------------------------------------------------





 
(57) With respect to each Mortgage Loan which is a second lien, (i) the related
first lien does not provide for negative amortization and (ii) either no consent
for the Mortgage Loan is required by the holder of the first lien or such
consent has been obtained and is contained in the Mortgage File;
 
(58) No Mortgage Loan is a “Specifically Designated National and Blocked Person”
as designated by the Office of Foreign Assets Control or as a person designated
in Presidential Executive Order 13224 as a person who commits, threatens to
commit, or supports terrorism;
 
(59) No Mortgage Loan has a prepayment penalty longer than three years after its
origination. Any prepayment penalty is in an amount equal to or less than the
maximum amount permitted under applicable state law;
 
(60) The Mortgage Loan documents with respect to each Mortgage Loan subject to
Prepayment Charges specifically authorizes such Prepayment Charges to be
collected and such Prepayment Charges are permissible and enforceable in
accordance with the terms of the related Mortgage Loan documents and applicable
law (except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally or the collectability thereof may be limited due
to acceleration in connection with a foreclosure);
 
(61) The representations and warranties in this Section 6 are applicable to such
second lien Mortgage Loans to the extent that the Fremont Investment & Loan’s
underwriting guidelines and/or procedures related to such representations and
warranties;
 
(62) The Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule and consists of a single parcel of real property with a detached
single family residence erected thereon, or a two- to four-family dwelling, or
an individual condominium unit in a low rise condominium project, or an
individual unit in a planned unit development or a de minimis planned unit
development which is in each case four stories or less; provided, however, that
any condominium unit, planned unit development, mobile home (double wide only)
or manufactured dwelling shall conform with the applicable requirements in the
Underwriting Guidelines regarding such dwellings and that no Mortgage Loan is
secured by a single parcel of real property with a cooperative housing
corporation, a log home or, except as specified on the Mortgage Loan Schedule, a
mobile home erected thereon or by a mixed use property, a property in excess of
10 acres or other unique property types. As of the date of origination, no
portion of the Mortgaged Property was used for commercial purposes, and since
the date of origination, no portion of the Mortgaged Property has been used for
commercial purposes; provided, that Mortgaged Properties which contain a home
office shall not be considered as being used for commercial purposes as long as
the Mortgaged Property has not been altered for commercial purposes and is not
storing any chemicals or raw materials other than those commonly used for
homeowner repair, maintenance and/or household purposes;
 
(63) With respect to Adjustable-Rate Mortgage Loans, the Index set forth in the
Mortgage Note is one-month or six-month LIBOR, unless otherwise set forth in the
Mortgage Loan Schedule;
 

19

--------------------------------------------------------------------------------





 
(64) With respect to each Adjustable-Rate Mortgage Loan, the Mortgage Loan
documents provide that after the related first Adjustment Date, a related
Mortgage Loan may only be assumed if the party assuming such Mortgage Loan meets
certain credit requirements stated in the Mortgage Loan documents;
 
(65) To the best of the Responsible Party’s knowledge, no action, inaction or
event has occurred and no state of facts exists or has existed that has resulted
or will result in the exclusion from, denial of, or defense to coverage under
any insurance policy or bankruptcy bond related to the Mortgage Loans,
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by the Originator or by any officer, director, or
employee of the Originator or any designee of the Originator or any corporation
in which the Originator or any officer, director, or employee had a financial
interest at the time of placement of such insurance;
 
(66) With respect to each Mortgage, the Originator or its Affiliate has within
the last twelve months (unless such Mortgage was originated within such twelve
month period) analyzed the required Escrow Payments for each Mortgage and
adjusted the amount of such payments so that, assuming all required payments are
timely made, any deficiency will be eliminated on or before the first
anniversary of such analysis, or any overage will be refunded to the Mortgagor,
in accordance with RESPA and any other applicable law;
 
(67) As to each consumer report (as defined in the Fair Credit Reporting Act,
Public Law 91-508) or other credit information furnished by the Originator to
the Purchaser, that the Originator has full right and authority and is not
precluded by law or contract from furnishing such information to the Purchaser;
 
(68) If the Mortgage Loan is secured by a long-term residential lease, (1) the
lessor under the lease holds a fee simple interest in the land; (2) the terms of
such lease expressly permit the mortgaging of the leasehold estate, the
assignment of the lease without the lessor’s consent and the acquisition by the
holder of the Mortgage of the rights of the lessee upon foreclosure or
assignment in lieu of foreclosure or provide the holder of the Mortgage with
substantially similar protections; (3) the terms of such lease do not (a) allow
the termination thereof upon the lessee’s default without the holder of the
Mortgage being entitled to receive written notice of, and opportunity to cure,
such default, (b) allow the termination of the lease in the event of damage or
destruction as long as the Mortgage is in existence, (c) prohibit the holder of
the Mortgage from being insured (or receiving proceeds of insurance) under the
hazard insurance policy or policies relating to the Mortgaged Property or (d)
permit any increase in rent other than pre-established increases set forth in
the lease; (4) the original term of such lease is not less than 15 years; (5)
the term of such lease does not terminate earlier than five years after the
maturity date of the Mortgage Note; and (6) the Mortgaged Property is located in
a jurisdiction in which the use of leasehold estates in transferring ownership
in residential properties is a generally accepted practice;
 
(69) The Mortgage Note and Mortgage are on forms acceptable to prudent mortgage
lending institutions, if available, and neither the Originator nor any Affiliate
has made any representations to a Mortgagor that are inconsistent with the
mortgage instruments used;
 

20

--------------------------------------------------------------------------------





 
(70) Each of the Originator and its Affiliates has complied with all applicable
anti-money laundering laws and regulations, including, without limitation, the
USA Patriot Act of 2001;
 
(71) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in the then current Standard & Poor’s LEVELS® Glossary
which is now Version 5.7, Appendix E attached hereto as Exhibit 1);
 
(72) No mortgage loan originated on or after October 1, 2002 through March 6,
2003 is governed by the Georgia Fair Lending Act.
 
SECTION 7 Repurchase Obligation for Defective Documentation and for Breach of
Representation and Warranty.
 
(a) The representations and warranties contained in Section 6 shall not be
impaired by any review and examination of Mortgage Files or any failure on the
part of the Seller or the Purchaser to review or examine such documents and
shall inure to the benefit of any assignee, transferee or designee of the
Purchaser, including the Trustee for the benefit of holders of the Certificates.
With respect to the representations and warranties contained herein that are
made to the knowledge or the best knowledge of the Responsible Party or as to
which the Responsible Party has no knowledge, if it is discovered that the
substance of any such representation and warranty is inaccurate and the
inaccuracy materially and adversely affects the value of the related Mortgage
Loan, or the interest therein of the Purchaser or the Purchaser’s assignee,
designee or transferee, then notwithstanding the Responsible Party’s lack of
knowledge with respect to the substance of such representation and warranty
being inaccurate at the time the representation and warranty was made, such
inaccuracy shall be deemed a breach of the applicable representation and
warranty and the Responsible Party shall take such action described in the
following paragraphs in respect of such Mortgage Loan.
 
Upon discovery by the Seller, the Purchaser or any assignee, transferee or
designee of the Purchaser of any materially defective document in, or that any
material document was not transferred by or at the direction of the Seller (as
listed on the Trustee’s Preliminary Exception Report) as part of any Mortgage
File, or of a breach of any of the representations and warranties contained in
Section 6 that materially and adversely affects the value of any Mortgage Loan
or the interest therein of the Purchaser or the Purchaser’s assignee, transferee
or designee, the party discovering such breach shall give prompt written notice
to the Seller (in the case of a missing document) or the Responsible Party and
the Seller (in the case of a breach of any of the representations and warranties
contained in Section 6). Within sixty (60) days of its discovery or its receipt
of notice of any such missing documentation that was not transferred to the
Purchaser as described above, or of materially defective documentation, or of
any such breach of a representation and warranty, the Responsible Party or the
Seller (or their related designee), as applicable, promptly shall deliver such
missing document or cure such defect or breach in all material respects or, in
the event the Responsible Party or the Seller (or their related designee) cannot
deliver such missing document or cannot cure such defect or breach, the
Responsible Party or the Seller, as applicable, shall, within ninety (90) days
of its discovery or receipt of notice, either (i) repurchase the affected
Mortgage Loan at the Purchase Price or (ii) pursuant to the provisions of the
Pooling and Servicing Agreement, cause the removal of such Mortgage Loan from
the Trust Fund and substitute one or more Qualified Substitute Mortgage Loans.
The Responsible Party or the Seller, as applicable, shall amend the Closing
Schedule to reflect the withdrawal of such Mortgage Loan from the terms of this
Agreement and the Pooling and Servicing Agreement. The Responsible Party or the
Seller, as applicable, shall deliver to the Purchaser such amended Closing
Schedule and shall deliver such other documents as are required by this
Agreement or the Pooling and Servicing Agreement within five (5) days of any
such amendment. Any repurchase pursuant to this Section 7(a) shall be
accomplished by transfer to an account designated by the Purchaser of the amount
of the Purchase Price in accordance with Section 2.03 of the Pooling and
Servicing Agreement. Any repurchase required by this Section shall be made in a
manner consistent with Section 2.03 of the Pooling and Servicing Agreement.
 

21

--------------------------------------------------------------------------------





 
Notwithstanding the foregoing, within 90 days of the earlier of discovery by the
Responsible Party or receipt of notice by the Responsible Party of the breach of
the representation of the Responsible Party set forth in Section 6(59) above
which materially and adversely affects the interests of the Holders of the Class
P Certificates in any Prepayment Charge, the Responsible Party shall pay the
amount of the scheduled Prepayment Charge, for the benefit of the Holders of the
Class P Certificates by remitting such amount to the Servicer for deposit into
the Custodial Account, net of any amount previously collected by the Servicer or
paid by the Servicer, for the benefit of the Holders of the Class P Certificates
in respect of such Prepayment Charge.
 
(b) Notwithstanding the foregoing, with respect to an alleged breach of a
representation and warranty which breach is covered by a title insurance policy,
the Purchaser shall use reasonable efforts to enforce the provisions of any
related title insurance policy prior to seeking a remedy against the Responsible
Party or the Seller hereunder.
 
(c) It is understood and agreed that the obligations of the Responsible Party or
the Seller set forth in this Section 7 to cure or repurchase a defective
Mortgage Loan constitute the sole remedies of the Purchaser against the
Responsible Party or the Seller respecting a missing document or a breach of the
representations and warranties contained in Section 6.
 
SECTION 8 Closing; Payment for the Mortgage Loans. The closing of the purchase
and sale of the Mortgage Loans shall be held at the New York City office of
Mayer, Brown, Rowe & Maw LLP at 10:00 a.m. New York City time on the Closing
Date.
 
The closing shall be subject to each of the following conditions:
 
(a) All of the representations and warranties of the Seller and the Responsible
Party under this Agreement shall be true and correct in all material respects as
of the date as of which they are made and no event shall have occurred which,
with notice or the passage of time, would constitute a default under this
Agreement;
 
(b) The Purchaser shall have received, or the attorneys of the Purchaser shall
have received in escrow (to be released from escrow at the time of closing), all
Closing Documents as specified in Section 9 of this Agreement, in such forms as
are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the respective
terms thereof;
 

22

--------------------------------------------------------------------------------





 
(c) The Seller shall have delivered or caused to be delivered and released to
the Purchaser or to its designee, all documents (including without limitation,
the Mortgage Loans) required to be so delivered by the Purchaser pursuant to
Section 2.01 of the Pooling and Servicing Agreement; and
 
(d) All other terms and conditions of this Agreement and the Pooling and
Servicing Agreement shall have been complied with.
 
Subject to the foregoing conditions, the Purchaser shall deliver or cause to be
delivered to the Seller on the Closing Date, against delivery and release by the
Seller to the Trustee of all documents required pursuant to the Pooling and
Servicing Agreement, the consideration for the Mortgage Loans as specified in
Section 3 of this Agreement, by delivery to the Seller of the Aggregate Purchase
Price.
 
SECTION 9 Closing Documents. Without limiting the generality of Section 8
hereof, the closing shall be subject to delivery of each of the following
documents:
 
(a) An Officer’s Certificate of the Seller, dated the Closing Date, in form
satisfactory to and upon which the Purchaser and Bear, Stearns & Co., Inc. (the
“Representative”) may rely, and attached thereto copies of the certificate of
formation, limited liability company agreement and certificate of good standing
of the Seller;
 
(b) An Opinion of Counsel of the Seller, dated the Closing Date, in form
satisfactory to and addressed to the Purchaser and the Representative;
 
(c) An Officer’s Certificate of the Responsible Party, dated the Closing Date,
in form satisfactory to and upon which the Purchaser and the Representative may
rely, and attached thereto copies of the certificate of incorporation, by-laws
and certificate of good standing of the Responsible Party;
 
(d) An Opinion of Counsel of the Responsible Party, dated the Closing Date, in
form satisfactory to and addressed to the Purchaser and the Representative;
 
(e) Such opinions of counsel as the Rating Agencies or the Trustee may request
in connection with the sale of the Mortgage Loans by the Seller to the Purchaser
or the Seller’s execution and delivery of, or performance under, this Agreement;
 
(f) A letter from Deloitte & Touche LLP, certified public accountants, to the
effect that they have performed certain specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature set forth in the Purchaser’s prospectus supplement for Series
2007-FRE1, dated April 4, 2007 (the “Prospectus Supplement”) relating to the
Offered Certificates contained under the captions “Summary—The Mortgage Pool,”
“Legal Proceedings,” “Risk Factors,” (to the extent of information concerning
the Mortgage Loans contained therein) and “Description of the Mortgage Pool”
agrees with the records of the Originator; and
 
(g) Such further information, certificates, opinions and documents as the
Purchaser or the Representative may reasonably request.
 

23

--------------------------------------------------------------------------------





 
SECTION 10 Costs. The Seller shall pay (or shall reimburse the Purchaser or any
other Person to the extent that the Purchaser or such other Person shall pay)
all costs and expenses incurred in connection with the transfer and delivery of
the Mortgage Loans, including without limitation, recording fees, fees for title
policy endorsements and continuations and, except as set forth in Section 4(b),
the fees for recording Assignments.
 
The Seller shall pay (or shall reimburse the Purchaser or any other Person to
the extent that the Purchaser or such other Person shall pay) the fees and
expenses of the Seller’s accountants and attorneys, the costs and expenses
incurred in connection with producing the Servicer’s or any Subservicer’s loan
loss, foreclosure and delinquency experience, the costs and expenses incurred in
connection with obtaining the documents referred to in Section 9, the costs and
expenses of printing (or otherwise reproducing) and delivering this Agreement,
the Pooling and Servicing Agreement, the Certificates, the prospectus and
Prospectus Supplement, and any private placement memorandum relating to the
Certificates and other related documents, the initial fees, costs and expenses
of the Trustee, the fees and expenses of the Purchaser’s counsel in connection
with the preparation of all documents relating to the securitization of the
Mortgage Loans, the filing fee charged by the Securities and Exchange Commission
for registration of the Certificates, the cost of outside special counsel that
may be required by the Originator and the fees charged by any rating agency to
rate the Certificates. All other costs and expenses in connection with the
transactions contemplated hereunder shall be borne by the party incurring such
expense.
 
SECTION 11 Transfer of Servicing Rights. From and after the date hereof, the
Purchaser shall and does hereby recognize that the Responsible Party will
transfer (a) all rights to service such Mortgage Loan; (b) any payments or
monies payable or received for servicing such Mortgage Loan, and all rights to
receive such payments or monies, including any additional servicing compensation
(including without limitation any late fees, assumption fees, penalties (but not
including any prepayment penalties) or similar payments with respect to such
Mortgage Loan, fees and income associated with the sale, administration or
collection of premiums with respect to insurance policies related to such
Mortgage Loan, and any interest income customarily received or retained by a
servicer in respect of any payments or other receipts on or with respect to such
Mortgage Loan); (c) all rights to collect, hold and disburse escrow payments or
other similar payments with respect to such Mortgage Loan, and to receive
interest income on such amounts to the extend permitted by applicable laws; (d)
all accounts and other rights to payment related to any of the property
described in this paragraph; (e) all rights to possess and use the documents
relating to such Mortgage Loan required to be delivered to Purchaser pursuant to
this Agreement; and (f) all rights, powers and privileges incident to any of the
foregoing (collectively, the “Servicing Rights”) to the Servicer pursuant to the
Mortgage Loan Servicing Rights and Interim Servicing Agreement, dated as of
April 1, 2007 (the “Servicing Rights Purchase Agreement”) and hereby consents to
the transfer of the Servicing Rights to the Servicer. The Purchase hereby
acknowledges and agrees that from and after the date hereof the Purchaser shall
look solely to the Servicer for performance of any obligations of the
Responsible Party with respect to the servicing of the Mortgage Loans except as
specifically set forth herein.
 
SECTION 12 Indemnification. The Responsible Party shall indemnify and hold
harmless each of (i) the Purchaser, (ii) the Underwriters, (iii) the Person, if
any, to which the Purchaser assigns its rights in and to a Mortgage Loan and
each of their respective successors and assigns and (iv) each person, if any,
who controls the Purchaser within the meaning of Section 15 of the Securities
Act of 1933, as amended (the “1933 Act”) ((i) through (iv) collectively, the
“Indemnified Party”) against any and all losses, claims, expenses, damages or
liabilities to which the Indemnified Party may become subject, under the 1933
Act or otherwise, insofar as such losses, claims, expenses, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement or alleged untrue statement of any material fact contained
in the Prospectus Supplement or any private placement memorandum relating to the
offering by the Purchaser or an affiliate thereof, of the Class M-9
Certificates, Class M-10 Certificates, Class CE Certificates or the Class P
Certificates, or the omission or the alleged omission to state therein the
material fact necessary in order to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with (i) information furnished in writing to the
Purchaser or any of its affiliates by the Responsible Party or any of its
affiliates specifically for use therein, which shall include, with respect to
the Prospectus Supplement, the information set forth under the captions
“Summary—The Mortgage Pool,” “Legal Proceedings,” and “Description of The
Mortgage Pool—The Originator” and, with respect to any private placement
memorandum, any information of a comparable nature, or (ii) the data tapes dated
December 13, 2006 and January 5, 2007, or any modifications, corrections or
revisions thereto, containing information with respect to the Mortgage Loans as
transmitted by modem to the Purchaser by the Responsible Party or any of its
affiliates (as such transmitted information may have been amended in writing by
the Responsible Party or any of its affiliates with the written consent of the
Purchaser subsequent to such transmission), (b) any representation, warranty or
covenant made by the Responsible Party or any affiliate of the Responsible Party
herein, on which the Purchaser has relied, being, or alleged to be, untrue or
incorrect or (c) any updated collateral information provided by any Underwriter
to a purchaser of the Certificates derived from the data contained in clause
(ii) and the current collateral tape obtained from the Responsible Party or an
affiliate of the Responsible Party on March 27, 2007, including the current
Stated Principal Balances of the Mortgage Loans; provided, however, that to the
extent that any such losses, claims, expenses, damages or liabilities to which
the Indemnified Party may become subject arise out of or are based upon both (1)
statements, omissions, representations, warranties or covenants of the Seller
described in clause (a), (b) or (c) above and (2) any other factual basis, the
Seller shall indemnify and hold harmless the Indemnified Party only to the
extent that the losses, claims, expenses, damages, or liabilities of the person
or persons asserting the claim are determined to rise from or be based upon
matters set forth in clause (1) above and do not result from the gross
negligence or willful misconduct of such Indemnified Party. This indemnity shall
be in addition to any liability that the Seller may otherwise have.
 

24

--------------------------------------------------------------------------------





 
SECTION 13 Intent of the Parties, Mandatory Delivery; Grant of Security
Interest. The sale of the Mortgage Loans as contemplated hereby is absolute and
is intended by both the Seller and the Purchaser to constitute a sale of the
such Mortgage Loans by the Seller to the Purchaser. The sale and delivery on the
Closing Date of the Mortgage Loans described on the Mortgage Loan Schedule in
accordance with the terms and conditions of this Agreement is mandatory. It is
specifically understood and agreed that each Mortgage Loan is unique and
identifiable on the date hereof and that an award of money damages would be
insufficient to compensate the Purchaser for the losses and damages incurred by
the Purchaser in the event of the Seller’s failure to deliver the Mortgage Loans
on or before the Closing Date. The Seller hereby grants to the Purchaser a lien
on and a continuing security interest in the Seller’s interest in each Mortgage
Loan and each document and instrument evidencing each such Mortgage Loan to
secure the performance by the Seller of its obligation hereunder, and the Seller
agrees that it holds such Mortgage Loans in custody for the Purchaser, subject
to the Purchaser’s (i) right, prior to the Closing Date, to reject any Mortgage
Loan to the extent permitted by this Agreement, and (ii) obligation to deliver
or cause to be delivered the consideration for the Mortgage Loans pursuant to
Section 8 hereof. Any Mortgage Loans rejected by the Purchaser shall
concurrently therewith be released from the security interest created hereby.
All rights and remedies of the Purchaser under this Agreement are distinct from,
and cumulative with, any other rights or remedies under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised
concurrently, independently or successively.
 

25

--------------------------------------------------------------------------------





 
Notwithstanding the foregoing, if on the Closing Date, each of the conditions
set forth in Section 8 hereof shall have been satisfied and the Purchaser shall
not have paid or caused to be paid the Aggregate Purchase Price, or any such
condition shall not have been waived or satisfied and the Purchaser determines
not to pay or cause to be paid the Aggregate Purchase Price, the Purchaser shall
immediately effect the re-delivery of the Mortgage Loans, if delivery to the
Purchaser has occurred, and the security interest created by this Section 13
shall be deemed to have been released.
 
SECTION 14 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
to or mailed by registered mail, postage prepaid, or transmitted by fax and,
receipt of which is confirmed by telephone, if to the Purchaser, addressed to
Stanwich Asset Acceptance Company, L.L.C., Seven Greenwich Office Park, 599 West
Putnam Avenue, Greenwich, Connecticut 06830 (Telecopy: (212-272-7206)),
Attention: Darren Fulco; or such other address as may hereafter be furnished to
the Parent, Responsible Party and the Seller in writing by the Purchaser; if to
the Responsible Party, addressed to the Responsible Party at 2727 East Imperial
Highway, Brea, California 92821, or such other address as may hereafter be
furnished to the Parent, Seller and the Purchaser in writing by the Responsible
Party; if to the Parent, addressed to the Parent at 2425 Olympic Boulevard, 3rd
Floor, Santa Monica, California 90404, or such other address as may hereafter be
furnished to the Responsible Party, Seller and the Purchaser in writing by the
Parent; if to the Seller, addressed to the Seller at Carrington Securities, LP,
Seven Greenwich Office Park, 599 West Putnam Avenue, Greenwich, Connecticut
06830 (Telecopy: (212-272-7206)), Attention: Bruce M. Rose, or to such other
address as the Seller may designate in writing to the Parent, Purchaser and the
Responsible Party.
 
SECTION 15 Severability of Provisions. Any part, provision, representation or
warranty of this Agreement that is prohibited or that is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement that is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.
 

26

--------------------------------------------------------------------------------





 
SECTION 16 Agreement of Parties. The Seller, the Responsible Party and the
Purchaser each agree to execute and deliver such instruments and take such
actions as either of the others may, from time to time, reasonably request in
order to effectuate the purpose and to carry out the terms of this Agreement and
the Pooling and Servicing Agreement.
 
SECTION 17 Survival. a) The Seller agrees that the representations, warranties
and agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Purchaser,
notwithstanding any investigation heretofore or hereafter made by the Purchaser
or on its behalf, and that the representations, warranties and agreements made
by the Seller herein or in any such certificate or other instrument shall
survive the delivery of and payment for the Mortgage Loans and shall continue in
full force and effect, notwithstanding any restrictive or qualified endorsement
on the Mortgage Notes and notwithstanding subsequent termination of this
Agreement, the Pooling and Servicing Agreement or the Trust Fund.
 
(b) The Responsible Party agrees that the representations, warranties and
agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Seller and
the Purchaser, notwithstanding any investigation heretofore or hereafter made by
the Seller or the Purchaser or on the behalf of either of them, and that the
representations, warranties and agreements made by the Responsible Party herein
or in any such certificate or other instrument shall continue in full force and
effect, notwithstanding subsequent termination of this Agreement, the Pooling
and Servicing Agreement or the Trust Fund.
 
SECTION 18 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
SECTION 19 Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.
 
It is the express intent of the parties hereto that the conveyance of the
Mortgage Loans by the Seller to the Purchaser as provided in Section 4 hereof
be, and be construed as, a sale of the Mortgage Loans by the Seller to the
Purchaser and not as a pledge of the Mortgage Loans by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the aforementioned intent of the parties, the
Mortgage Loans are held to be property of the Seller, then (a) it is the express
intent of the parties that such conveyance be deemed a pledge of the Mortgage
Loans by the Seller to the Purchaser to secure a debt or other obligation of the
Seller and (b) (1) this Agreement shall also be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code; (2) the conveyance provided for in Section 4 hereof shall be
deemed to be a grant by the Seller to the Purchaser of a security interest in
all of the Seller’s right, title and interest in and to the Mortgage Loans and
all amounts payable to the holders of the Mortgage Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts, other than investment earnings, from time to
time held or invested in the Custodial Account whether in the form of cash,
instruments, securities or other property; (3) the possession by the Purchaser
or its agent of Mortgage Notes, the related Mortgages and such other items of
property that constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession” by the secured party for purposes of
perfecting the security interest pursuant to the New York Uniform Commercial
Code; and (4) notifications to persons holding such property and
acknowledgments, receipts or confirmations from persons holding such property
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser pursuant to Section 4(d)
hereof shall also be deemed to be an assignment of any security interest created
hereby. The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement and the Pooling and Servicing Agreement.
 

27

--------------------------------------------------------------------------------





 
SECTION 20 Guaranty. The Parent hereby absolutely, unconditionally and
irrevocably guarantees to the Purchaser, the full and prompt payment and
performance by the Responsible Party, of any and all obligations of the
Responsible Party under this Agreement and the Pooling and Servicing Agreement.
The Parent agrees that its obligations pursuant to this Section 20 shall be a
continuing, absolute and unconditional guarantee of the full and punctual
payment and performance by the Responsible Party of its obligations under this
Agreement and the Pooling and Servicing Agreement and is in no way conditioned
upon any requirement that the Purchaser first attempt to collect any of its
obligations from the Responsible Party without regard to (a) the validity,
regularity or enforceability of this Agreement and the Pooling and Servicing
Agreement; (b) the absence of any action to enforce the same; (c) any waiver or
consent by the Purchaser concerning any provisions hereof; (d) the rendering of
any judgment against the Responsible Party or any action to enforce the same;
(e) any defense, set-off, counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Responsible Party against the Purchaser; or (f) any other circumstances that
might otherwise constitute a legal or equitable discharge of a guarantor or a
defense of a guarantor. The Parent hereby guarantees that payments hereunder
will be paid to the Purchaser immediately upon demand therefor without set-off
or counterclaim in accordance with the wiring instructions of the Purchaser. The
Parent waives diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Responsible Party with respect to the
obligations of the Responsible Party under this Agreement and the Pooling and
Servicing Agreement. This Section 20 shall survive the termination of this
Agreement and the Pooling and Servicing Agreement and shall continue to be
effective if the Responsible Party merges or consolidates with or into another
entity, loses its separate legal identity or ceases to exist.
 

28

--------------------------------------------------------------------------------





 
SECTION 21 Representations Warranties and Covenants of the Parent. The Parent
represents, warrants and covenants to the Purchaser as of the date hereof that
the representations, warranties and covenants set forth in Schedule III hereto
are true and correct in all material respects.
 
The Parent shall indemnify the Purchaser and hold it harmless against any
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and other costs and expenses resulting from
any claim, demand, defense or assertion based on or grounded upon, or resulting
from, a breach of the Parent’s representations and warranties, respectively,
contained in this Section 21. It is understood and agreed that the obligations
of the Parent set forth in this Section 21 to indemnify the Purchaser as
provided in this Section 21 constitute the sole remedies of the Purchaser
respecting a breach of the foregoing representations and warranties.
 
SECTION 22 Additional Obligations. The Responsible Party covenants and agrees to
perform each of its obligations set forth in the Regulation AB Addendum attached
hereto as Exhibit 3.
 
 
 
[Signatures follow]
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser, the Seller, the Responsible Party and the
Parent have caused their names to be signed by their respective officers
thereunto duly authorized as of the date first above written.
 


 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C., as Purchaser
 
By: /s/ Bruce M. Rose                                   
       Name: Bruce M. Rose
       Title: President
 
 
CARRINGTON SECURITIES, LP, as Seller
 
By: Carrington Capital Management, LLC,
as its general partner
 
By: /s/ Bruce M. Rose                                     
Name: Bruce M. Rose

   
Title: President





FREMONT INVESTMENT & LOAN, as Responsible Party
 
By: /s/ Jeff Crusinberry                                     
       Name: Jeff Crusinberry
       Title: Senior Vice President
 
 
FREMONT GENERAL CORPORATION, as Parent
 
By: /s/ Alan W. Faigin                                      
       Name: Alan W. Faigin
       Title: Senior Vice President, Secretary


S-1

--------------------------------------------------------------------------------


 
Schedule I
 
The Seller hereby represents, warrants, and covenants to the Purchaser as
follows on the Closing Date and on each Distribution Date thereafter:
 
General
 
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (“UCC”)) in the Mortgage Loans in
favor of the Purchaser which security interest is prior to all other liens, and
is enforceable as such as against creditors of and purchasers from the Seller.
 
2. The Mortgage Loans constitute “general intangibles” or “instruments” within
the meaning of the applicable UCC.
 
3. The Custodial Account and all subaccounts thereof constitute either a deposit
account or a securities account.
 
4. To the extent that payments and collections received or made with respect to
the Mortgage Loans constitute securities entitlements, such payments and
collections have been and will have been credited to the Custodial Account. The
securities intermediary for the Custodial Account has agreed to treat all assets
credited to the Custodial Account as “financial assets” within the meaning of
the applicable UCC.
 
Creation
 
5. The Seller owns and has good and marketable title to the Mortgage Loans free
and clear of any lien, claim or encumbrance of any Person, excepting only liens
for taxes, assessments or similar governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the lien attaches is not
impaired during the pendency of such proceeding.
 
6. The Seller has received all consents and approvals to the sale of the
Mortgage Loans hereunder to the Purchaser required by the terms of the Mortgage
Loans that constitute instruments.
 
7. To the extent the Custodial Account or subaccounts thereof constitute
securities entitlements, certificated securities or uncertificated securities,
the Seller has received all consents and approvals required to transfer to the
Purchaser its interest and rights in the Custodial Account hereunder.
 
Perfection
 
8. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Mortgage Loans from the
Seller to the Purchaser and the security interest in the Mortgage Loans granted
to the Purchaser hereunder.
 

Schedule I-1

--------------------------------------------------------------------------------





 
9. With respect to the Custodial Account and all subaccounts that constitute
deposit accounts, either:
 
(i) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Purchaser directing disposition of the
funds in the Custodial Account without further consent by the Seller; or
 
(ii) the Seller has taken all steps necessary to cause the Purchaser to become
the account holder of the Custodial Account.
 
10. With respect to the Custodial Account or subaccounts thereof that constitute
securities accounts or securities entitlements, either:
 
(i) the Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Custodial
Account granted by the Seller to the Purchaser; or
 
(ii) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the securities intermediary has agreed to comply with all
instructions originated by the Purchaser relating to the Custodial Account
without further consent by the Purchaser; or
 
(iii) the Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Purchaser as the person having a
security entitlement against the securities intermediary in the Custodial
Account.
 
Priority
 
11. Other than the transfer of the Mortgage Loans to the Purchaser pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Mortgage Loans. The Seller has not
authorized the filing of, or is not aware of any financing statements against
the Seller that include a description of collateral covering the Mortgage Loans
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated.
 
12. The Seller is not aware of any judgment, ERISA or tax lien filings against
the Seller.
 
13. The Trustee has in its possession all original copies of the Mortgage Notes
that constitute or evidence the Mortgage Loans. To the Seller’s knowledge, none
of the instruments that constitute or evidence the Mortgage Loans has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Purchaser or its designee. All financing
statements filed or to be filed against the Seller in favor of the Purchaser in
connection herewith describing the Mortgage Loans contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Purchaser.”
 

Schedule I-2

--------------------------------------------------------------------------------





 
14. Neither the Custodial Account nor any subaccount thereof is in the name of
any person other than the Seller or the Purchaser or in the name of its nominee.
The Seller has not consented for the securities intermediary of the Custodial
Account to comply with entitlement orders of any person other than the Purchaser
or its designee.
 
15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other transaction document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of the Servicer’s rights to act as such) until such time as all
obligations under this Agreement have been finally and fully paid and performed.
 
16. No Waiver. The parties to this Agreement (i) shall not, without obtaining a
confirmation of the then-current rating of the Certificates waive any of the
Perfection Representations, and (ii) shall provide the Rating Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the
Certificates (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the Perfection
Representations.
 
17. Seller to Maintain Perfection and Priority. The Seller covenants that, in
order to evidence the interests of the Seller and the Purchaser under this
Agreement, the Seller shall take such action, or execute and deliver such
instruments (other than effecting a Filing (as defined below), unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Purchaser) to maintain and perfect, as a first priority interest, the
Purchaser’s security interest in the Mortgage Loans. The Seller shall, from time
to time and within the time limits established by law, prepare and present to
the Purchaser or its designee to authorize (based in reliance on the Opinion of
Counsel hereinafter provided for) the Seller to file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Purchaser’s security interest in the Mortgage Loans as a
first-priority interest (each a “Filing”). The Seller shall present each such
Filing to the Purchaser or its designee together with (x) an Opinion of Counsel
to the effect that such Filing is (i) consistent with the grant of the security
interest to the Purchaser pursuant to Section 19 of this Agreement, (ii)
satisfies all requirements and conditions to such Filing in this Agreement and
(iii) satisfies the requirements for a Filing of such type under the Uniform
Commercial Code in the applicable jurisdiction (or if the Uniform Commercial
Code does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Purchaser’s signature. Upon
receipt of such Opinion of Counsel and form of authorization, the Purchaser
shall promptly authorize in writing the Seller to, and the Seller shall, effect
such Filing under the UCC without the signature of the Seller or the Purchaser
where allowed by applicable law. Notwithstanding anything else in the
transaction documents to the contrary, the Seller shall not have any authority
to effect a Filing without obtaining written authorization from the Purchaser or
its designee.
 
Schedule I-3

--------------------------------------------------------------------------------




Schedule II



None of the mortgage loans have been 30 days or more delinquent since
origination.
Schedule II-1

--------------------------------------------------------------------------------


 
Schedule III
 
Representations, Warranties and Covenants of the Parent
 
(1) The Parent is duly organized, validly existing and in good standing under
the laws of the state of Nevada;
 
(2) The Parent has duly authorized the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Seller and
the Purchaser, constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or
reorganization;
 
(3) The execution and delivery of this Agreement by the Parent and the
performance of and compliance with the terms of this Agreement will not violate
the Parent’s organizational documents or constitute a default under or result in
a breach or acceleration of, any material contract, agreement or other
instrument to which the Parent is a party or which may be applicable to the
Parent or its assets;
 
(4) The Parent is not in violation of, and the execution and delivery of this
Agreement by the Parent and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or, except as otherwise set forth in the Order,
regulation of any federal, state, municipal or governmental agency having
jurisdiction over the Parent or their respective assets, which violation will
likely have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Parent or their
respective assets or might have consequences that would materially and adversely
affect the performance of its obligations and duties hereunder or result in the
creation or imposition of any lien, charge or encumbrance that would have an
adverse effect upon any of its properties pursuant to the terms of any mortgage,
contract, deed of trust or other instrument, or impair the ability of the
Purchaser to realize on the Mortgage Loans, impair the value of the Mortgage
Loans, or impair the ability of the Purchaser to realize the full amount of any
insurance benefits accruing pursuant to this Agreement;
 
(5) The Parent does not believe, nor do they have any reason or cause to
believe, that they cannot perform each and every covenant contained in this
Agreement;
 
(6) Except as otherwise set forth in the Order, there are no actions, suit or
proceedings against, or investigations of, pending or, to the best of its
knowledge, threatened, the Parent or any subsidiary before any court,
administrative agency or other tribunal (A) that are likely to prohibit their
entering into this Agreement, (B) seeking to prevent the sale of the Mortgage
Loans or the consummation of the transactions contemplated by this Agreement or
(C) that are likely to prohibit or materially and adversely affect the
performance by the Parent of its obligations under, or the validity or
enforceability of, this Agreement;
 

Schedule III-1

--------------------------------------------------------------------------------





 
(7) No consent, approval, authorization or order of, or registration or filing
with, or notice to any court or governmental agency or body including, without
limitation, the Federal Deposit Insurance Corporation and the California
Department of Financial Institutions, is required for the execution, delivery
and performance by the Parent of, or compliance by the Parent with, this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations or orders, if
any, that have been obtained prior to the date hereof;
 
(8) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Parent;
 
(9) The Parent is solvent and will not be rendered insolvent by the consummation
of the transactions contemplated hereby; and
 
(10) The Parent will not violate the terms and conditions of the Fremont
Disclosure, and the transactions contemplated by this Agreement will not cause
the Parent to violate the Fremont Disclosure.
 
Schedule III-2

--------------------------------------------------------------------------------




 
Exhibit 1
 
APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization
REVISED February 07, 2005
 
Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.
 
Standard & Poor’s High Cost Loan Categorization 
 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Arkansas
Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.
Effective July 16, 2003
High Cost Home Loan
Cleveland Heights, OH
Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.
Effective June 2, 2003
Covered Loan
Colorado
Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.
Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002
Covered Loan
Connecticut
Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.
Effective October 1, 2001
High Cost Home Loan
District of Columbia
Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.
Effective for loans closed on or after January 28, 2003
Covered Loan
Florida
Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.
Effective October 2, 2002
High Cost Home Loan

 
Exhibit 1-1

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization 
 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
High Cost Home Loan
Georgia as amended (Mar. 7, 2003 - current)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective for loans closed on or after March 7, 2003
High Cost Home Loan
HOEPA Section 32
Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34
Effective October 1, 1995, amendments October 1, 2002
High Cost Loan
Illinois
High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.
Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)
High Risk Home Loan
Indiana
Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq.
Effective for loans originated on or after January 1, 2005.
High Cost Home Loan
Kansas
Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999
High Loan to Value Consumer Loan (id.§ 16a-3-207) and;
High APR Consumer Loan (id.§ 16a-3-308a)
Kentucky
2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003
High Cost Home Loan

 
Exhibit 1-2

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization 
 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law

Maine
Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.
Effective September 29, 1995 and as amended from time to time
High Rate High Fee Mortgage
Massachusetts
Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001 and amended from time to time
High Cost Home Loan
 
Massachusetts Predatory Home Loan Practices Act
Mass. Gen. Laws ch. 183C, §§ 1 et seq.
Effective November 7, 2004
High Cost Home Mortgage Loan
Nevada
Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.
Effective October 1, 2003
Home Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective for loans closed on or after November 27, 2003
High Cost Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004
High Cost Home Loan
New York
N.Y. Banking Law Article 6-l
Effective for applications made on or after April 1, 2003
High Cost Home Loan
North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)
High Cost Home Loan

 
Exhibit 1-3

--------------------------------------------------------------------------------


 
Standard & Poor’s High Cost Loan Categorization 
 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law

Ohio
H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.
Effective May 24, 2002
Covered Loan
Oklahoma
Consumer Credit Code (codified in various sections of Title 14A)
Effective July 1, 2000; amended effective January 1, 2004
Subsection 10 Mortgage
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004
High Cost Home Loan
West Virginia
West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.
Effective June 5, 2002
West Virginia Mortgage Loan Act Loan



 
Standard & Poor’s Covered Loan Categorization


State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
Covered Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective November 27, 2003 - July 5, 2004
Covered Home Loan

 
Exhibit 1-4

--------------------------------------------------------------------------------



 
Standard & Poor’s Home Loan Categorization

 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Georgia (Oct. 1, 2002 - Mar. 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003
Home Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22
et seq.
Effective for loans closed on or after November 27, 2003
Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.
Effective as of January 1, 2004; Revised as of February 26, 2004
Home Loan
North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.
Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)
Consumer Home Loan
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.
Effective for loans taken on or after January 1, 2004
Consumer Home Loan



Exhibit 1-5

--------------------------------------------------------------------------------




Exhibit 2
 
Fremont Disclosure


 
[Actual Cease and Desist Order to be inserted by Fremont]
 
Exhibit 2-1

--------------------------------------------------------------------------------


 
Exhibit 3
 
Regulation AB Addendum
 
Subsection 3.1 Definitions. For purposes of this Exhibit 3 the following
capitalized terms shall have the respective meanings set forth below.
 
“Commission”: The United States Securities and Exchange Commission.
 
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
 
“Mortgage Loan”: Each first or second lien, residential mortgage loan, sold,
assigned and transferred to the Purchaser pursuant to this Agreement and the
related Commitment Letter and identified on the Mortgage Loan Schedule annexed
to the related Assignment and Conveyance on the related Closing Date, which
Mortgage Loan includes without limitation the Mortgage File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition proceeds, and all other rights, benefits,
proceeds and obligations arising from or in connection with such Mortgage Loan
due on or after the Closing Date for such Mortgage Loan, excluding replaced or
repurchased mortgage loans.
 
“Qualified Correspondent”: Any Person from which the Responsible Party purchased
Mortgage Loans, provided that the following conditions are satisfied: (i) such
Mortgage Loans were originated pursuant to an agreement between the Responsible
Party and such Person that contemplated that such Person would underwrite
mortgage loans from time to time, for sale to the Responsible Party, in
accordance with underwriting guidelines designated by the Responsible Party
(“Designated Guidelines”) or guidelines that do not vary materially from such
Designated Guidelines; (ii) such Mortgage Loans were in fact underwritten as
described in clause (i) above and were acquired by the Responsible Party within
180 days after origination; (iii) either (x) the Designated Guidelines were, at
the time such Mortgage Loans were originated, used by the Responsible Party in
origination of mortgage loans of the same type as the Mortgage Loans for the
Responsible Party’s own account or (y) the Designated Guidelines were, at the
time such Mortgage Loans were underwritten, designated by the Responsible Party
on a consistent basis for use by lenders in originating mortgage loans to be
purchased by the Responsible Party; and (iv) the Responsible Party employed, at
the time such Mortgage Loans were acquired by the Responsible Party,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure that
Persons from which it purchased mortgage loans properly applied the underwriting
criteria designated by the Responsible Party.
 
“Reconstitution Agreements”: The agreement or agreements entered into by the
Responsible Party and the Purchaser and/or certain third parties on the
Reconstitution Date or Dates with respect to any or all of the Mortgage Loans
serviced hereunder, in connection with Carrington Mortgage Loan Trust, Series
2007-FRE1.
 

Exhibit 3-1

--------------------------------------------------------------------------------





 
“Reconstitution Date”: The date or dates on which any or all of the Mortgage
Loans serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of Carrington Mortgage Loan Trust, Series 2007-FRE1.
 
“Regulation AB”: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Securities Act”: The Securities Act of 1933, as amended.
 
“Subcontractor”: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Responsible Party or a Subservicer.
 
“Subservicer”: Any Person that services Mortgage Loans on behalf of the
Responsible Party or any Subservicer and is responsible for the performance
(whether directly or through Subservicers or Subcontractors) of a substantial
portion of the material servicing functions required to be performed by the
Responsible Party under this Agreement or any Reconstitution Agreement that are
identified in Item 1122(d) of Regulation AB.
 
“Third-Party Originator”: Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by the Responsible Party.
 
Subsection 3.2 Intent of the Parties Regarding Regulation AB; Reasonableness.
 
The Purchaser and the Responsible Party acknowledge and agree that the purpose
of Subsections 3.2 through 3.4 of this Regulation AB Addendum is to facilitate
compliance by the Purchaser with the provisions of Regulation AB and related
rules and regulations of the Commission. Although Regulation AB is applicable by
its terms only to offerings of asset-backed securities that are registered under
the Securities Act, the Responsible Party acknowledges that investors in
privately offered securities may require that the Purchaser provide comparable
disclosure in unregistered offerings. References in this Regulation AB Addendum
to compliance with Regulation AB include provision of comparable disclosure in
private offerings.
 
The Purchaser shall not exercise its right to request delivery of information or
other performance under these provisions other than in good faith, or for
purposes other than compliance with the Securities Act, the Exchange Act and the
rules and regulations of the Commission thereunder (or the provision in a
private offering of disclosure comparable to that required under the Securities
Act). Each of the Purchaser and the Responsible Party acknowledge that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with reasonable requests made by the
Purchaser in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB. In connection with
Carrington Mortgage Loan Trust, 2007-FRE1, the Responsible Party shall cooperate
fully with the Purchaser to deliver to the Purchaser (including any of its
assignees or designees), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser to permit the Purchaser to comply with the provisions of
Regulation AB, together with such disclosures relating to the Responsible Party,
any Subservicer, any Third-Party Originator and the Mortgage Loans, or the
servicing of the Mortgage Loans, reasonably believed by the Purchaser to be
necessary in order to effect such compliance.
 

Exhibit 3-2

--------------------------------------------------------------------------------





 
The Purchaser (including any of its assignees or designees) shall cooperate with
the Responsible Party by providing timely notice of requests for information
under these provisions and by reasonably limiting such requests to information
required, in the Purchaser’s reasonable judgment, to comply with Regulation AB.
 
Subsection 3.3 Information to Be Provided by the Responsible Party. In
connection with Carrington Mortgage Loan Trust, Series 2007-FRE1, the
Responsible Party shall (i) within five Business Days following request by the
Purchaser, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (a), (c) and (d) of this
Subsection, and (ii) as promptly as practicable following notice to or discovery
by the Responsible Party, provide to the Purchaser (in writing and in form and
substance reasonably satisfactory to the Purchaser and such Depositor) the
information specified in paragraph (b) of this Subsection.
 
(a) For the purpose of satisfying the reporting obligation under the Exchange
Act, the Responsible Party shall provide such information regarding (i) the
Responsible Party, as originator of the Mortgage Loans (including as an acquirer
of Mortgage Loans from a Qualified Correspondent), or (ii) each Third-Party
Originator, and (iii) as applicable, each Subservicer, as is requested for the
purpose of compliance with Items 1110, 1117 and 1119 of Regulation AB.
 
(b) If so requested by the Purchaser for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Responsible Party shall (or shall cause each Subservicer and
Third-Party Originator to) (i) notify the Purchaser in writing of (A) any
material litigation or governmental proceedings pending against the Responsible
Party, any Subservicer or any Third-Party Originator and (B) any affiliations or
relationships that develop following the closing date of Carrington Mortgage
Loan Trust, Series 2007-FRE1 between the Responsible Party, any Subservicer or
any Third-Party Originator (and any other parties identified in writing by the
requesting party) with respect to Carrington Mortgage Loan Trust, Series
2007-FRE1, and (ii) provide to the Purchaser a description of such proceedings,
affiliations or relationships.
 
(c) [Reserved].
 
(d) In addition to such information as the Responsible Party is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Purchaser, the Responsible Party shall provide to the Servicer such information
regarding the performance or servicing of the Mortgage Loans for the period from
April 1, 2007 to April 30, 2007 as is reasonably required to facilitate
preparation of distribution reports in accordance with Item 1121 of Regulation
AB. Such information shall be provided not less than ten Business Days following
such request.
 

Exhibit 3-3

--------------------------------------------------------------------------------





 
Subsection 3.4 Indemnification; Remedies. i) The Responsible Party shall
indemnify the Purchaser, each affiliate of the Purchaser, and each of the
following parties participating in Carrington Mortgage Loan Trust, Series
2007-FRE1: the sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to Carrington Mortgage Loan Trust, Series 2007-FRE1, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to Carrington Mortgage Loan Trust, Series
2007-FRE1; each broker dealer acting as underwriter, placement agent or initial
purchaser, each Person who controls any of such parties or the Purchaser (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act); and the respective present and former directors, officers, employees and
agents of each of the foregoing and of the Purchaser, and shall hold each of
them harmless from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon (A) any untrue statement of a material fact or alleged untrue statement of
a material fact contained in any information, report, certification,
accountants’ letter or other material provided in written or electronic form
under this Section 3 by or on behalf of the Responsible Party, or provided under
this Section 3 by or on behalf of any Subservicer, Subcontractor or Third-Party
Originator, or (B) the omission to state in any disclosure required under this
Section 3 (collectively, the “Responsible Party Disclosure Information”) a
material fact required to be stated in the Responsible Party Disclosure
Information or necessary in order to make the statements made in the Responsible
Party Disclosure Information, in light of the circumstances under which such
statements were made, not misleading (in each case, regardless of whether a
final judgment has been entered by a finder of fact.
 
Exhibit 3-4

--------------------------------------------------------------------------------

